                                           Case 3:19-cv-02562-WHO Document 75 Filed 06/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TARA DUGGAN, et al.,                              Case No. 19-cv-02562-WHO
                                                         Plaintiffs,
                                   8
                                                                                             ORDER ON DISCOVERY DISPUTE
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 74
                                  10       TRI-UNION SEAFOODS LLC,
                                                         Defendant.
                                  11

                                  12           Plaintiffs served a Rule 45 subpoena duces tecum (“Subpoena”) on non-party International
Northern District of California
 United States District Court




                                  13   Seafood Sustainability Foundation (“ISSF”) seeking documents relating to Chicken of the Sea,

                                  14   StarKist, and Bumble Bee’s (collectively the “Tuna Companies”)1 dolphin-safe and tuna-

                                  15   sustainability practices that are central to their claims in this case and in related case Gardner v.

                                  16   StarKist, No. 3:19-cv-02561-WHO. ISSF is a 501(c)(3) nonprofit foundation that conducts and

                                  17   facilitates science-based initiatives for the long-term conservation and sustainable use of global

                                  18   tuna stocks, reducing bycatch and promoting tuna ecosystem health. One of its objectives is to

                                  19   report the results of independent audits conducted of participating companies measured against

                                  20   Conservation Measures set by the ISSF Board.

                                  21           ISSF initially objected wholesale to the Subpoena, but after meet-and-confers, plaintiffs

                                  22   and ISSF agreed that ISSF would produce documents relating to “dolphin mortality”: “(1) all

                                  23   communications between ISSF and the Tuna Companies for the entirety of the alleged Class

                                  24   Period regarding dolphin mortality, and (2) all documents for the entirety of the alleged Class

                                  25   Period regarding FADs, purse seine nets, and longlines as they relate to dolphin mortality.”

                                  26
                                       1
                                  27    Bumble Bee is a defendant in Duggan v. Bumble Bee Foods, LLC, No. 4:19-cv-02564-JSW,
                                       which has not been related to the cases before me. That case is currently under automatic
                                  28   bankruptcy stay.
                                           Case 3:19-cv-02562-WHO Document 75 Filed 06/04/20 Page 2 of 3




                                   1   However, ISSF disputes plaintiffs’ other requests for documents on grounds that they are either

                                   2   not relevant, publicly available, or not in its possession.

                                   3          A.      Sustainability
                                   4          Plaintiffs seek any documents or communications relating to the Tuna Companies’

                                   5   sustainability practices or lack thereof. ISSF argues that this request is overbroad because it has

                                   6   nothing to do with dolphins; rather, it relates to ancillary references to “sustainability” contained

                                   7   in the Second Amended Complaint (“SAC”) in this case. It maintains that the SAC does not assert

                                   8   a single claim related to “sustainability” independent of defendant’s alleged use of dolphin-

                                   9   harming fishing techniques and subsequent alleged use of “dolphin-safe” labels. Plaintiffs

                                  10   respond that sustainability is relevant to both cases and limiting ISSF’s production to documents

                                  11   that specifically uses some variation of the word “dolphin” will exclude a vast number of relevant

                                  12   documents.
Northern District of California
 United States District Court




                                  13          I agree with ISSF that plaintiffs’ sustainability allegations are intertwined with their central

                                  14   claim that defendants’ tuna products are not “dolphin-safe.” Plaintiffs claim that ISSF has all sorts

                                  15   of information on the effects of fishing practices on the marine environment. That may be true,

                                  16   but the relevant information here is the effect of tuna fishing practices on dolphins. In the

                                  17   “Chicken of the Sea’s MSC Logo and Sustainable Fishing Practices Misrepresentations” section

                                  18   of their SAC, plaintiffs allege that Chicken of the Sea products include a Marine Stewardship

                                  19   Counsel logo (“MSC logo”), a separate label in which it promises that its products “meet vigorous

                                  20   standards for sustainable fishing practices, like limiting bycatch (unwanted fish), avoid overfishing

                                  21   and protecting marine environment.” SAC ¶ 61.2 But this allegation relates back to the central

                                  22   claim that Chicken of the Sea uses tuna practices that harm or kill some dolphins. See id. ¶ 69

                                  23   (“Because Chicken of the Sea uses longlines, purse seine nets, and FADs, and other well-known

                                  24   dolphin-harming fishing techniques, notwithstanding its MSC certification and ISSF membership,

                                  25   Chicken of the Sea’s labeling of its tuna products with the MSC certified sustainability logo and

                                  26
                                  27
                                       2
                                         I note that the SAC in Gardner, which was the subject of my recent Order Denying StarKist’s
                                       Motion to Dismiss the Second Amended Complaint, does not include any allegations that mention
                                  28   ISSF or a separate sustainability label, like the MSC logo here. The only label at issue in that case
                                       is the dolphin-safe label.
                                                                                          2
                                          Case 3:19-cv-02562-WHO Document 75 Filed 06/04/20 Page 3 of 3




                                   1   its sustainable fishing practices representations are false, misleading, and/or deceptive.”).

                                   2          Accordingly, I agree with ISSF’s proposal that plaintiffs’ request for documents relating to

                                   3   sustainability should be narrowed to those that relate to dolphin harm and/or dolphin mortality.

                                   4          B.      Financial Support, Audits, and Position on Fishing Practices
                                   5          Plaintiffs seek “(1) documents and communications regarding the audits of the Tuna

                                   6   Companies’ fishing vessels, which ISSF pays for and publish their final audit reports; (2)

                                   7   communications with the Tuna Companies concerning FADs, purse seine nets, and longlines; and

                                   8   (3) all financial support from the Tuna Companies to ISSF.”

                                   9          ISSF explains that its detailed IRS filings disclosing financial support from the ISSF

                                  10   participating companies and the audit protocol and full audit reports for every company that

                                  11   participates in ISSF, among many other documents, are publicly available on its website.

                                  12   Plaintiffs do not explain why those public documents are insufficient to meet their requests
Northern District of California
 United States District Court




                                  13   regarding the auditing of ISSF members, the financial support that ISSF receives, or ISSF’s

                                  14   positions on FADs, purse seine nets, and longlines.

                                  15          To the extent that plaintiffs seek documents underlying the relevant audits, ISSF explains

                                  16   that it does not possess those documents because an independent third party, MRAG Americas,

                                  17   conducts each audit and is solely responsible for interacting with the participating companies and

                                  18   collecting relevant documents from them for the audit, which are not shared with ISSF.

                                  19          In short, I agree with ISSF. It should produce (1) all communications between ISSF and

                                  20   the Tuna Companies for the entirety of the alleged Class Period regarding dolphin mortality, and

                                  21   (2) all documents for the entirety of the alleged Class Period regarding FADs, purse seine nets,

                                  22   and longlines as they relate to dolphin mortality. Plaintiffs’ request to compel additional

                                  23   documents to be produced at this time is DENIED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 4, 2020

                                  26
                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
                                                                                         3
